Citation Nr: 0628987	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 40 percent for service-
connected chronic lumbosacral strain.


FINDING OF FACT

The veteran's low back disability more nearly approximates 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of joint space; his 
lumbar spine is not ankylosed, and the disability is not 
productive of incapacitating episodes of at least six weeks 
for any year pertinent to this claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.


In a July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The Board 
concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
that regard, the Board notes that in March 2005 the veteran 
submitted a statement indicating that he had "no further new 
evidence to submit" and that he wished his "appeal to 
continue".  Any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Factual Background

Received from the veteran in June 2003 was his claim for a 
rating in excess of 40 percent for his service-connected low 
back disability.  He asserted his condition had gotten much 
worse, he was in constant pain, and had been prescribed 
morphine for the pain.  He said all movement hurt, and that 
pain disrupted his sleep.  

Private treatment records from Havasu Regional Medical 
Center, dated from March 2002 through May 2003, show 
treatment for unrelated medical problems, but there are 
several notations showing that the veteran continued to 
complain of chronic low back pain.  In January 2003, the 
veteran reported having spasm of the lower back, off and on, 
and he felt he had to rest at that time.  He reported that 
these spasms happened with prolonged walking, standing, or 
doing any activities.  

VA treatment records dated from 2002 show that the veteran 
was seen on numerous occasions and complained of chronic low 
back pain.  In May 2003 he was seen by a psychologist for a 
mental health psychology consultation.  He complained of 
chronic back pain and homelessness.  He reported increasing 
problems with his back since injuring it in service.  He 
reported that in the last 41/2 years his pain had become severe 
at times and disabling.  An MRI was reported to shown 
moderate central canal stenosis at two levels.  He had been 
using Fentanyl patches for pain, but this was discontinued 
due to nausea.  He was to start taking MS Contin for pain.  
No objective examination findings were noted.  The 
psychologist summarized that the veteran had not worked in 41/2 
years, and indicated his back pain seemed to be the cause.  
The psychologist felt the veteran should have his back 
reevaluated for compensation purposes, believing that the 
veteran was more disabled than currently rated.  In June 2003 
the veteran started taking morphine for his chronic low back 
pain.  These treatment records show that he continued to be 
prescribed morphine, two times daily, for pain, through 
February 2005.  

On VA examination in August 2003, the veteran reported having 
lower back pain for over 20 years.  He complained that his 
lower back pain sometimes radiated into his left lower 
extremity.  He reported being unable to work for 
approximately 5 to 51/2 years, and claimed that he had to stop 
working (doing light assembly line type of work) because he 
was having so much trouble with pain in his left buttock.  He 
reported that over the past years his pain had become 
progressively more severe and limited his walking time to 
less than half an hour and limited his standing for prolonged 
periods of time.  He felt tremendous stiffness when waking up 
and claimed he required 10 to 20 minutes to get loose enough 
to walk around.  He was using a cane in his left hand.  

Objective examination in August 2003 showed the veteran was 
somewhat tilted to the right side, walked quite slowly, and 
grimaced with discomfort.  Examination of his back showed 
trouble getting to the full straight spine.  He was absent 
lumbar lordosis and had a mild dextroscoliosis, particularly 
of the mid-thoracic spine.  Straight leg raising signs were 
positive bilaterally at 5 to 10 degrees of elevation, and 
there was more grimacing noted when the left leg was lifted.  
The examiner noted that the veteran's distracted straight leg 
raising sign when seated was negative.  There was no muscle 
atrophy of the lower extremities.  There was no weakness of 
dorsiflexion or plantar flexion and no sensory loss in the 
left lower extremity.  Range of motion  testing showed that 
the veteran resisted going more than 20 degrees on forward 
flexion, resisted extension, and resisted lateral rotation 
and lateral bending.  The examiner indicated that the full 
range of motion was unclear because the veteran did not want 
to go through that at the time of the examination.  The 
diagnosis was chronic low back pain due to spondylosis of the 
lumbar spine.  There was no evidence of nerve loss in the 
left leg.  An X-ray of the lumbar spine showed mild to 
moderate degenerative joint disease,a  with transitional L5 
vertebra.  

III.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran is currently in receipt of a 40 percent 
evaluation for chronic lumbosacral strain.  Although his 
service-connected low back disability has primarily been 
rated under Diagnostic Code (DC) 5295 since service 
connection was granted in 1979, it appears that the RO has 
considered neurological symptoms as part of the service-
connected low back disability, as evidenced by the RO 
considering the veteran's service-connected low back 
disability under DC 5293 (prior to September 2003) and DC 
5243 (subsequent to September 2003).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, DC 5295 (2003) 
and limitation of motion of the lumbar spine was evaluated 
under 38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a maximum 40 percent evaluation 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Under the criteria in effect 
prior to September 26, 2003, limitation of motion of the 
lumbar spine warranted a maximum 40 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warranted a 40 percent 
evaluation if it was favorable or a 50 percent evaluation if 
it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria of Diagnostic Code 5293, effective from 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
maximum 60 percent evaluation is warranted when rating based 
on incapacitating episodes, and such is assigned when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note 1 provides 
that for the purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes, 
and to evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, DCs 5237 and 5242 (2005).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply:  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In the case at hand, the veteran is already rated at the 
maximum assignable evaluation of 40 percent under the 
versions Diagnostic Codes 5292 and 5295 effective prior to 
September 2003.  In addition, the medical evidence shows that 
he retains some motion of his lumbosacral spine; thus, a 
higher rating is not warranted on the basis of ankylosis 
under DC 5289 as in effect prior to September 2003.

The veteran has continued to have complaint of radiating pain 
to the left lower extremity, however, in evaluating his 
neurological symptoms, the rating criteria focus on the 
amount and duration of incapacitating episodes due to 
intervertebral disc syndrome.  In this case, however, neither 
the medical evidence nor the veteran's complaints shows or 
allege that his low back disability is productive of 
incapacitating episodes having a total duration of at least 6 
weeks during a 12 month period pertinent to this claim so as 
to warrant an increased rating under either DC 5293 
(effective Sept. 23, 2002) or DC 5243 (effective Sept. 26, 
2003).

Under the general rating formula for rating diseases and 
injuries of the spine, effective from September 2003 (38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242),  an increased 
rating may only be granted if there is unfavorable ankylosis 
of the entire thoraolumbar spine, which, as indicated above, 
has not been shown by the most recent medical evidence.  
There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability.

Finally, the Board notes that we have considered the 
veteran's complaints of chronic low back pain and stiffness 
and the potential for additional limitation of functioning 
resulting therefrom, under the provisions of 38 C.F.R. §§ 
4.40, 4.45 for all rating codes potentially applicable to the 
his disability.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  With regard to establishing loss of function due to 
pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant. 38 C.F.R. § 4.40.  However, the Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected low back disability are 
contemplated in the 40 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 40 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra. 

The Board has considered the evidentiary equipoise rule in 
reaching this decision, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim for an increased rating , the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating inexcess of 40 percent for a low back disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalizations for his service-connected low back 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned 
evaluation.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

A rating in excess of 40 percent for low back disability is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


